4 F.3d 997
NOTICE: Seventh Circuit Rule 53(b)(2) states unpublished orders shall not be cited or used as precedent except to support a claim of res judicata, collateral estoppel or law of the case in any federal court within the circuit.Alvin D. PEARSON, Brenda Curtis and Century 21 Pearson,Incorporated Realtors, Plaintiffs-Appellants,v.James R. THOMPSON and Neil F. Hartigan, Defendants-Appellees.
No. 89-3248.
United States Court of Appeals, Seventh Circuit.
Argued Oct. 16, 1991.Decided Aug. 12, 1993.

Before COFFEY, MANION and KANNE, Circuit Judges.

ORDER

1
We order this case remanded to the district court for consideration of the impact of Cincinnati v. Discovery Network, 113 S.Ct. 1505 (1993).  The district court should conduct an evidentiary hearing to allow the parties to create the appropriate record for determining the constitutionality of Ill.Rev.Stat. ch. 38 70-51(d) under the new standards set out by Discovery Network.